Order issued: November 36 , 2012




                                              In The
                                 (Court ni Apprats
                         JIift1 Bistrirt ifrxtts at Elattas
                                       No. 05-11-01708-CV


                                 HAL RACHAL, JR., Appellant

                                                 V.
                             LETKIEWICZ & FOSTER, Appellee


                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-09-2413-2


                                            ORDER

       By order dated November 20, 2012, we ordered Joie Rivera, Official Court Reporter for

Probate Court No. 2 of Dallas County, Texas, to file within ten days either the reporter's record or

written verification of no request or no payment. We cautioned appellant that if the Court received

notice of no request or no payment, we would order the appeal submitted without a reporter's record.

       On November 26, 2012, the Court received a letter from Mr. Rivera stating that he had not

received payment for the reporter's record from appellant. Accordingly, we ORDER the appeal

submitted without a reporter's record. See TEX. R. APP. P. 37.3(c).




                                                       D6UGLA         . LANG
                                                       JUSTICE